                                                                        lflLIO IN OP!N COURT C7 .,,.,.,,,,,
                                                                        ON   ·f-L d.z:I I s u lJ
                                                                                A. Moore, Jr., Clerk
                                                                         · US District Court
                                                                             EF.1stem District of N~
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO. 5:18-CR-00415-FL


UNITED STATES OF AMERICA

                V.


DANIEL BRIAN ADMAS


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

January 28, 20 19 to a violation of 18 U.S.C. §§ 922(g)(l) and 924, and further evidence

of record and as presented by the Government, the Court finds that the following

personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

           •    Stevens 940E .410 gauge, twelve gauge shotgun with no visible serial

                number, and

           •    Any and all related ammunition;

      AND WHEREAS , by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

                                             1
Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

       2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)( 4)(B).

       SOORDERED. Th~ayof                   A,t, ,       , 2019.
                                                 0

                                                     OOD FLANAGAN




                                           2
